 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL D. STORMAN,                               No. 2:18-cv-02654 AC
11                       Plaintiffs,
12           v.                                         ORDER
13    U.S. OFFICE OF THE SECRETARY OF
      HEALTH & HUMAN SERVICES,
14
                         Defendant.
15

16

17          This case, in which plaintiff proceeded pro se, was closed on November 13, 2019. ECF

18   No. 31. On December 2, 2019, plaintiff filed a letter notifying the court that opposing counsel

19   treated him rudely during the litigation of this case. ECF No. 32. On December 23, 2019,

20   plaintiff filed another letter complaining of opposing counsel’s behavior during the litigation of

21   this case, and asking the court to address the issue. ECF No. 33. Plaintiff is advised that

22   documents filed by plaintiff since the closing date will be disregarded and no orders will issue in

23   response to future filings. Plaintiff’s letters at ECF Nos. 32 and 33 will, accordingly, not be

24   considered.

25   DATED: January 2, 2020

26

27

28
